DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 11,244,595. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/555695
US Patent 11,244,595 B2
21. A shift register unit, comprising: 
1. A shift register unit, comprising:
an input circuit, a first control circuit, a blanking control circuit, a first output circuit, and a second output circuit, 
an input circuit, a first control circuit, a blanking control circuit, a first output circuit, and a second output circuit,
wherein the input circuit is electrically connected to an input terminal and a first node, and is configured to control a level of the first node in response to an input signal input from the input terminal; 
wherein the input circuit is electrically connected to an input terminal and a first node, and is configured to control a level of the first node in response to an input signal input from the input terminal;
the first control circuit is electrically connected to the input terminal, the first node, and a second node, and is configured to control a level of the second node in response to the input signal input from the input terminal; 
the first control circuit is electrically connected to the input terminal, the first node, and a second node, and is configured to control a level of the second node in response to the input signal input from the input terminal;
the blanking control circuit is electrically connected to a selection control terminal, a first clock signal terminal, the first node and the second node, and is configured to control the level of the first node and the level of the second node under control of a selection control signal input from the selection control terminal, a first clock signal input from the first clock signal terminal; 
the blanking control circuit is electrically connected to a selection control terminal, a first clock signal terminal, the first node and the second node, and is configured to control the level of the first node and the level of the second node under control of a selection control signal input from the selection control terminal, a first clock signal input from the first clock signal terminal;
the first output circuit comprises a first output terminal and the first node, and the first output circuit is configured to output a first output signal at the first output terminal under control of the level of the first node; and 
the first output circuit comprises a first output terminal and the first node, and the first output circuit is configured to output a first output signal at the first output terminal under control of the level of the first node; and
the second output circuit comprises a second output terminal and the second node, and the second output circuit is configured to output a second output signal at the second output terminal under control of the level of the second node, 
the second output circuit comprises a second output terminal and the second node, and the second output circuit is configured to output a second output signal at the second output terminal under control of the level of the second node,

5. The shift register unit according to claim 4,
wherein in a case where the first output terminal comprises a shift output terminal and a scan signal output terminal, the first output circuit comprises a fifth transistor, a sixth transistor, and a second capacitor;
wherein in a case where the first output terminal comprises a shift output terminal and a scan signal output terminal, the first output circuit comprises a fifth transistor, a sixth transistor, and a second capacitor;
a gate electrode of the fifth transistor is electrically connected to the first node, a first electrode of the fifth transistor is electrically connected to a second clock signal terminal to receive a second clock signal as the first output signal, and a second electrode of the fifth transistor is electrically connected to the shift output terminal; 
a gate electrode of the fifth transistor is electrically connected to the first node, a first electrode of the fifth transistor is electrically connected to a second clock signal terminal to receive a second clock signal as the first output signal, and a second electrode of the fifth transistor is electrically connected to the shift output terminal;
a gate electrode of the sixth transistor is electrically connected to the first node, a first electrode of the sixth transistor is electrically connected to a third clock signal terminal to receive a third clock signal as the first output signal, and a second electrode of the sixth transistor is electrically connected to the scan signal output terminal; and
a gate electrode of the sixth transistor is electrically connected to the first node, a first electrode of the sixth transistor is electrically connected to a third clock signal terminal to receive a third clock signal as the first output signal, and a second electrode of the sixth transistor is electrically connected to the scan signal output terminal; and
a first electrode of the second capacitor is electrically connected to the first node, and a second electrode of the second capacitor is electrically connected to the second electrode of the fifth transistor or the second electrode of the sixth transistor, 
a first electrode of the second capacitor is electrically connected to the first node, and a second electrode of the second capacitor is electrically connected to the second electrode of the fifth transistor or the second electrode of the sixth transistor,

a time sequence of the second clock signal in a display period is identical with a time sequence of the third clock signal in the display period.

8. The shift register unit according to claim 1,
wherein the second output circuit comprises a seventh transistor and a third capacitor;
wherein the second output circuit comprises a seventh transistor and a third capacitor;
a gate electrode of the seventh transistor is electrically connected to the second node, a first electrode of the seventh transistor is electrically connected to a fourth clock signal terminal to receive a fourth clock signal as the second output signal, and a second electrode of the seventh transistor is electrically connected to the second output terminal; and
a gate electrode of the seventh transistor is electrically connected to the second node, a first electrode of the seventh transistor is electrically connected to a fourth clock signal terminal to receive a fourth clock signal as the second output signal, and a second electrode of the seventh transistor is electrically connected to the second output terminal; and
a first electrode of the third capacitor is electrically connected to the second node, and a second electrode of the third capacitor is electrically connected to the second output terminal;
a first electrode of the third capacitor is electrically connected to the second node, and a second electrode of the third capacitor is electrically connected to the second output terminal.

6. The shift register unit according to claim 5,
a duration in a case where the third clock signal and the fourth clock signal are simultaneously at a high level is less than or equal to a duration in a case where the third clock signal and the fourth clock signal are neither simultaneously at a high level nor a low level.  
a duration in a case where the third clock signal and the fourth clock signal are simultaneously at a high level is less than or equal to a duration in a case where the third clock signal and the fourth clock signal are neither simultaneously at a high level nor a low level.  


It is clear that all the elements of the application claim 21 are to be found in patent claims 1, 5, 6, and 8 (as the application claim 21 fully encompasses patent claim 1, 5, 6, and 8).  The difference between the application claim 21 and the patent claim claims 1, 5, 6, and 8 lies in the fact that the patent claim includes many more elements (claim 4 which is dependent between claims 1 and 5) and is thus much more specific. Thus the invention of claims 1, 5, 6, and 8 of the patent is in effect a “species” of the “generic” invention of the application claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 21 is anticipated by claims 1, 5, 6, and 8 of the patent, it is not patentably distinct from claims 1, 5, 6, and 8 of the patent. 

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 11,244,595. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/555695
US Patent 11,244,595 B2
22. A shift register unit, comprising: 
1. A shift register unit, comprising:
an input circuit, a first control circuit, a blanking control circuit, a first output circuit, and a second output circuit, 
an input circuit, a first control circuit, a blanking control circuit, a first output circuit, and a second output circuit,
wherein the input circuit is electrically connected to an input terminal and a first node, and is configured to control a level of the first node in response to an input signal input from the input terminal; 
wherein the input circuit is electrically connected to an input terminal and a first node, and is configured to control a level of the first node in response to an input signal input from the input terminal;
the first control circuit is electrically connected to the input terminal, the first node, and a second node, and is configured to control a level of the second node in response to the input signal input from the input terminal; 
the first control circuit is electrically connected to the input terminal, the first node, and a second node, and is configured to control a level of the second node in response to the input signal input from the input terminal;
the blanking control circuit is electrically connected to a selection control terminal, a first clock signal terminal, the first node and the second node, and is configured to control the level of the first node and the level of the second node under control of a selection control signal input from the selection control terminal, a first clock signal input from the first clock signal terminal; 
the blanking control circuit is electrically connected to a selection control terminal, a first clock signal terminal, the first node and the second node, and is configured to control the level of the first node and the level of the second node under control of a selection control signal input from the selection control terminal, a first clock signal input from the first clock signal terminal;
the first output circuit comprises a first output terminal and the first node, and the first output circuit is configured to output a first output signal at the first output terminal under control of the level of the first node; and 
the first output circuit comprises a first output terminal and the first node, and the first output circuit is configured to output a first output signal at the first output terminal under control of the level of the first node; and
the second output circuit comprises a second output terminal and the second node, and the second output circuit is configured to output a second output signal at the second output terminal under control of the level of the second node, 
the second output circuit comprises a second output terminal and the second node, and the second output circuit is configured to output a second output signal at the second output terminal under control of the level of the second node,

4. The shift register unit according to claim 1,
wherein the first output terminal comprises a shift output terminal and at least one scan signal output terminal; 
wherein the first output terminal comprises a shift output terminal and at least one scan signal output terminal.

7. The shift register unit according to claim 5,
the shift output terminal, the at least one scan signal output terminal first output terminal and the blanking control circuit correspond to a same row of pixel.
the shift output terminal, the at least one scan signal output terminal first output terminal and the blanking control circuit correspond to a same row of pixel.


It is clear that all the elements of the application claim 22 are to be found in patent claims 1, 4 and 7 (as the application claim 22 fully encompasses patent claim 1, 4 and 7).  The difference between the application claim 22 and the patent claim claims 1, 4 and 7 lies in the fact that the patent claim includes many more elements (claim 5 which is dependent between claims 4 and 7) and is thus much more specific. Thus the invention of claims 1, 4 and 7 of the patent is in effect a “species” of the “generic” invention of the application claim 22.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 22 is anticipated by claims 1, 4 and 7 of the patent, it is not patentably distinct from claims 1, 4 and 7 of the patent. 

If Applicant agrees that there exists a Non-provisional Non-Statutory Double
Patenting between the Application No. 17/555695 and US Patent 11,244,595 B2.

Then, the Examiner requests Applicant to provide a terminal disclaimer between
Application and US Patent.



Allowable Subject Matter
Claims 21 and 22 are rejection under Non-provisional Non-Statutory Double Patenting and require the filing of a terminal disclaimer for claims to be allowable. Claims 21 and 22 contain the same allowable subject matter as discussed in case 16/867161.
Claims 1-20 and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is directed to newly filed figures 2A, 5, and 6 in which the second control sub-circuit 132 is not claimed. Which is different from the US Patent that does not specifically disclose this embodiment. But Claim 1 contains the same allowable subject matter as discussed in 16/867161 and therefore would be allowable based on the same arguments. 
Claims 2-20 and 23-25 would be allowable based on the dependency from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/21/2022